 

[cbrxlogo.jpg]
April 19, 2011
 
Mipharm S.p.A.
Via B. Quaranta 12
20141 Milan, Italy
Attn: Nicola Cadei
 
Re:    Semi-Exclusive Supply Agreement, dated as of May 7, 2002, by and between
Columbia Laboratories (Bermuda) Ltd. and Mipharm S.p.A. (the “Supply
Agreement”).
 
Dear Mr. Cadei:
 
Please be advised that Columbia Laboratories, Inc., Columbia Laboratories
(Bermuda) Ltd., and its Affiliates (collectively, “Columbia”) are contemplating
entering into an Asset Purchase Agreement (the “Purchase Agreement”) with
Actient Pharmaceuticals, LLC (“Buyer”) pursuant to which Columbia would sell
certain assets and assign certain contracts to Buyer, including the Supply
Agreement (copy enclosed), but only insofar as the Supply Agreement concerns
Product (as defined in the Supply Agreement) manufactured for sale in the United
States (the “US Supply Agreement”). Capitalized terms used and not otherwise
defined in this letter shall have the meanings respectively ascribed thereto in
the Supply Agreement.
In addition, the Parties hereby acknowledge and agree that, as of the closing of
the Purchase Agreement:
 
(i)
a separate identical agreement is effective and defined as the “US Supply
Agreement”.

 
(ii)
the definition of Territory in the Supply Agreement is amended by deleting the
term “USA”

 
(iii)
the definition of Territory in the US Supply Agreement is amended by deleting
the section in its entirety and substituting in lieu thereof the following:

 
“Territory” shall mean the United States of America and its respective
territories and possessions.
 
(iv)
After Section 4.3 of the US Supply Agreement it is added a new Section 4.4 as
follows:

 
4.4    Starting from 2012, owner agrees to purchase a minimum of one (1) batch
of Product per each such successive 18 month period during the term, where such
batch will be comprised of the Unit size pursuant to Schedule C.
 
(v)
Section 14.1 of the US Supply Agreement is hereby amended by deleting the
section in its entirety and substituting in lieu thereof the following:

 
14.1    The term of this Agreement shall commence as of the date first above
    written and shall continue, unless earlier terminated hereunder, until
    August 23, 2019.
 
(vi)
Section 14.4 of the US Supply Agreement is hereby amended by deleting the
section in its entirety and substituting in lieu thereof the following:

14.4    The Manufacturer shall terminate the agreement with a six months written
notice to the Owner if the quantity of the Product purchased by the Owner is
less than the minimum volumes agreed by the Parties according to Section 4.4.
 
(vii)    Schedule C of the US Supply Agreement shall be deleted in its entirety
and replaced by a new Schedule C
attached hereto as Exhibit 1.

 

--------------------------------------------------------------------------------

 

 
(viii)    Buyer shall have no rights or obligations under the Supply Agreement
prior to the date of assignment or with
respect to any period prior to such date.
 
Please have an authorized officer of Mipharm sign this letter in the space
provided below as an acknowledgment of and consent to the amendment of the
Supply Agreement and the amendment and assignment of the US Supply Agreement by
Columbia to Buyer, as of the closing of the Purchase Agreement. Please return an
original, signed copy of this letter to the undersigned at the address set forth
above as well as transmit via facsimile an executed version of the same to
973-994-3001.
Thank you in advance for your anticipated cooperation.
 
Very truly yours,
 
Columbia Laboratories (Bermuda) Ltd.
    
 
 
By: /s/ Frank C. Condella, Jr.
Name:     Frank C. Condella, Jr.
Title:     President
        
AGREED AND ACCEPTED, as of the date
of closing of the Purchase Agreement:
 
Mipharm S.p.A.
 
 
By: /s/ Giuseppe G. Miglio
Name: Giuseppe G. Miglio
Title: Chairman and CEO
 
 
 

 